Name: Commission Implementing Regulation (EU) 2016/2054 of 22 November 2016 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008, Implementing Regulation (EU) 2015/2081, Regulation (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012, Regulation (EC) No 1918/2006 and Implementing Regulation (EU) 2016/605 as regards the dates for lodging import licence applications and issuing import licences in 2017 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EC) No 951/2006 as regards the dates for issuing export licences in 2017 in the out-of-quota sugar and isoglucose sectors
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  tariff policy;  European Union law;  processed agricultural produce;  trade;  beverages and sugar;  international trade;  plant product;  agricultural policy
 Date Published: nan

 25.11.2016 EN Official Journal of the European Union L 319/3 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2054 of 22 November 2016 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008, Implementing Regulation (EU) 2015/2081, Regulation (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012, Regulation (EC) No 1918/2006 and Implementing Regulation (EU) 2016/605 as regards the dates for lodging import licence applications and issuing import licences in 2017 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EC) No 951/2006 as regards the dates for issuing export licences in 2017 in the out-of-quota sugar and isoglucose sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Articles 20(n), 144(g) and 187(e) thereof, Whereas: (1) Commission Regulations (EC) Nos 2305/2003 (3), 969/2006 (4), 1067/2008 (5) and Implementing Regulation (EU) 2015/2081 (6) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131, common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and for certain cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308. (2) Commission Regulation (EC) No 1964/2006 (7) and Commission Implementing Regulation (EU) No 480/2012 (8) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 1918/2006 (9) and Commission Implementing Regulation (EU) 2016/605 (10) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil originating in Tunisia under the quotas available. (4) In view of the public holidays in 2017, derogations should be made, at certain times, from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008, Implementing Regulation (EU) 2015/2081, Regulation (EC) No 1964/2006, Implementing Regulation (EU) No 480/2012, Regulation (EC) No 1918/2006 and Implementing Regulation (EU) 2016/605 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (5) Under Article 7d(1) of Commission Regulation (EC) No 951/2006 (11), export licences for out-of-quota sugar and isoglucose are issued from the Friday following the week during which the licence applications were lodged, unless the Commission has taken any particular measures in the meantime. (6) In view of the public holidays in 2017 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2017, import licence applications for barley under quota 09.4126 may not be lodged after 13.00 (Brussels time) on Friday 15 December 2017. 2. By way of derogation from the first subparagraph of Article 3(4) of Regulation (EC) No 2305/2003, for 2017, import licences for barley issued under quota 09.4126 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (12). 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2017, import licence applications for maize under quota 09.4131 may not be lodged after 13.00 (Brussels time) on Friday 15 December 2017. 4. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 969/2006, for 2017, import licences for maize issued under quota 09.4131 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 5. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2017, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged after 13.00 (Brussels time) on Friday 15 December 2017. 6. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 1067/2008, for 2017, import licences for common wheat of a quality other than high quality issued under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 7. By way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2015/2081, for 2017, import licence applications for cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308 may not be lodged after 13.00 (Brussels time) on Friday 15 December 2017. 8. By way of derogation from Article 2(3) of Implementing Regulation (EU) 2015/2081, for 2017, import licences for cereals originating in Ukraine issued under quotas 09.4306, 09.4307 and 09.4308 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 2 Rice 1. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2017, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged after 13.00 (Brussels time) on Friday 8 December 2017. 2. By way of derogation from Article 5(2) of Regulation (EC) No 1964/2006, for 2017, import licences for rice originating in Bangladesh issued under quota 09.4517 and applied for during the periods referred to in Annex II to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 3. By way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, for 2017, import licence applications for broken rice under quota 09.4079 may not be lodged after 13.00 (Brussels time) on Friday 8 December 2017. 4. By way of derogation from Article 3(2) of Implementing Regulation (EU) No 480/2012, for 2017, import licences for broken rice issued under quota 09.4079 and applied for during the periods referred to in Annex II to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 3 Olive oil 1. By way of derogation from Article 3(1) of Regulation (EC) No 1918/2006, import licence applications for olive oil originating in Tunisia may not be lodged after Tuesday 12 December 2017. 2. By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil originating in Tunisia applied for during the periods referred to in Annex III to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex IV to this Regulation shall be issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 9(1) and (2) of Regulation (EC) No 951/2006. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (4) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (5) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (consolidated version) (OJ L 290, 31.10.2008, p. 3). (6) Commission Implementing Regulation (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine (OJ L 302, 19.11.2015, p. 81). (7) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (8) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for the production of food preparations falling within CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (9) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (10) Commission Implementing Regulation (EU) 2016/605 of 19 April 2016 opening and providing for the administration of a temporary tariff quota for olive oil originating in Tunisia and amending Regulation (EC) No 1918/2006 (OJ L 104, 20.4.2016, p. 11). (11) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (12) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I Periods for lodging cereal import licence applications Dates of issue Friday 7 April from 13.00 until Friday 14 April 2017 at 13.00, Brussels time The first working day from Monday 24 April 2017 Friday 28 April from 13.00 until Friday 5 May 2017 at 13.00, Brussels time The first working day from Monday 15 May 2017 Friday 4 August from 13.00 until Friday 11 August 2017 at 13.00, Brussels time The first working day from Monday 21 August 2017 Friday 20 October from 13.00 until Friday 27 October 2017 at 13.00, Brussels time The first working day from Monday 6 November 2017 ANNEX II Periods for lodging rice import licence applications Dates of issue Friday 7 April from 13.00 until Friday 14 April 2017 at 13.00, Brussels time The first working day from Thursday 27 April 2017 Friday 21 April from 13.00 until Friday 28 April 2017 at 13.00, Brussels time The first working day from Thursday 11 May 2017 Friday 28 April from 13.00 until Friday 5 May 2017 at 13.00, Brussels time The first working day from Thursday 18 May 2017 Friday 26 May from 13.00 until Friday 2 June 2017 at 13.00, Brussels time The first working day from Thursday 15 June 2017 Friday 4 August from 13.00 until Friday 11 August 2017 at 13.00, Brussels time The first working day from Thursday 24 August 2017 Friday 20 October from 13.00 until Friday 27 October 2017 at 13.00, Brussels time The first working day from Thursday 9 November 2017 ANNEX III Periods for lodging olive oil import licence applications Dates of issue Monday 10 or Tuesday 11 April 2017 The first working day from Friday 21 April 2017 Monday 22 or Tuesday 23 May 2017 The first working day from Thursday 1 June 2017 Monday 17 or Tuesday 18 July 2017 The first working day from Wednesday 26 July 2017 Monday 30 or Tuesday 31 October 2017 The first working day from Thursday 9 November 2017 ANNEX IV Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue Monday 1 to Friday 5 May 2017 The first working day from Monday 15 May 2017 Monday 7 to Friday 11 August 2017 The first working day from Monday 21 August 2017